DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendment, arguments) is acknowledged.  A single substantive amendment was made wherein the administration is expressly set forth as “long-term” so as not to limit applicant unnecessarily (see interview summary, suggestion by examiner).
The claim scope had previously been amended from a method targeting an end-result (increasing cardiac output/stroke volume) to treating an underlying pathway that is implicated in that end result (increasing glucose oxidation and/or decreasing fatty acid oxidation in the heart).  The amendments have led to a new, modified obviousness rejection applied below.
The examiner remains open to interview at any time to advance prosecution on the merits.

Election/Restrictions - Maintained
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 15-16, 18, 20, and 22-23, as drawn to the elected species insulin glargine, in the reply filed on 11/12/19 is acknowledged.  Claims 3, 8-9, 13, 17, 19, 21, and 24-26 are withdrawn as not drawn to the elected group/species.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 15, 18, 20, and 22-23, as drawn to the elected species insulin glargine as now directed to the underlying pathway of increasing glucose oxidation and/or decreasing fatty acid oxidation in the heart that is implicated in that end result (increasing cardiac output/stroke volume), are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent Publication No. 20160256514) in view of Vaughn (U.S. Patent Publication No. 20130022592) in view of, and further in view of the previous prior art combination of Rosskamp et al. (US Patent Application No. 2013012433; cited in the previous Office action) in view of Jeyaseelan et al. (U.S. Publication No. 2010/0035860) and Shannon et al. (U.S Publication No. 20040097411).
Wilson (para [0164]) teach that the state of the art recognizes that the failing heart (with inherently associated reducing cardiac output and cardiac stroke volume) shifts from catabolizing fatty acid for energy (ATP) to glucose oxidation to supply that energy:
[0164] In the healthy adult heart, the catabolism of fatty acid provides up to 90% of the ATP. However, the failing heart demonstrates a shift in substrate utilization toward glucose oxidation. 
Therefore, Wilson merely by example, lays the framework that any agent that can stimulate or increase glucose oxidation to assist a failing heart stands to increase the available energy needed by a compromised heart. 
Vaughn, merely by example, teach that insulin is art-recognized for its ability to stimulate glucose oxidation (para [0215]).  Vaughn also teaches that one type of insulin is insulin glargine  (para’s [0110], [0296], Table 2) which would equally be expected to do the same.
Thus, it would have been prima facie obvious based on Wilson, that were someone suffering from failing heart in need of increased glucose oxidation (and thereby decreased fatty acid oxidation) that administering a known agent like insulin, including insulin glargine, as in Vaughn, would stand to increase/stimulate the glucose oxidation necessary to increase energy levels (ATP) in a patient with heart complications in need thereof.  With the administration of an insulin such as glargine to increase/stimulate glucose oxidation (Vaughn) and supply more energy (ATP) to assist a compromised or failing heart in need of such (Wilson), there would be a reasonable expectation that a more energy-supplied heart would then have increased cardiac output and/or stroke volume in line with the reasoning previously set forth based on Rosskamp, Jeyaseelan, and Shannon retained below:
Rosskamp teach insulin analogue glargine for improving left ventricular (LV) diastolic and systolic function (e.g. thereby intrinsically increasing cardiac output and/or cardiac stroke volume) in patients with Type 2 diabetes (para’s [0062] and [0097]).
Regarding the limitation “for at least about 4 weeks”:  The prior art of record (e.g. Rosskamp by example) and state of the art teach administration of insulin glargine without any time limit (e.g. long-term therapy based on daily administration).  See Rosskamp, which even if not expressly teaching the limitation as framed, renders such obvious that a daily dose of insulin glargine may be administered “for at least about” any time period without limit (Rosskamp para [0099].
Rosskamp does not “expressly” teach that improving LV diastolic and systolic function will increases cardiac output and/or cardiac stroke volume as claimed.  Jeyaseelan and Shannon fill this void collectively, if needed.
Jeyaseelan teach that db/db mice – a diabetic mouse model without insulin administration - leads to compromised LV function and reduced cardiac output and cardiac stroke volume (para [0129] (also citing Belke and Van de Bergh studies)]: 
[0129] db/db Mice As described for the ZDF rats, this diabetes and obesity model can be used as a background for pathological cardiac hypertrophy via, for example, the cardiac pressure overload model. The leptin receptor-deficient db/db mouse is a well-established model of type II diabetes. In an isolated working heart setup (11 mM glucose, 0.7 mM FA, no insulin), hearts of these mice develop reduced cardiac mechanical performance, with an increase in left ventricular (LV) end-diastolic pressure, decreased LV developed pressure, and reductions in both cardiac output and cardiac power (Belke et al., Am J Physiol Endocrinol Metab 279:E1104-1113, 2000), even without additional insults such as TAC. For further details regarding a sample experimental set up for db/db mice, see Van den Bergh et al., Eur J Heart Failure 8:777-783, 2006.

Jeyaseelan confirms Rosskamp’s findings that administration of an insulin such as glargine will improve LV function, which would then yield a reasonable expectation by one of ordinary skill in the art that such will increase cardiac output and stroke volume, as instantly claimed.
	Further, Shannon teach that another diabetic agent, GLP-1 (para [0008], [0030]), when administered, shows improved LV function that leads to increased cardiac output and stroke volume (para [0027]):
“GLP-1 (7-36 amide) infusion was associated with a restoration of left ventricular pressure, improvement in contractility, improvement in cardiac output, and reduction in heart rate and LVEDP.”

Thus, like Jeyaseelan, Shannon support a reasonable expectation that the findings in Rosskamp on improved LV function with glargine administration would reasonably be expected to increase cardiac output and stroke volume based on a showing that another known diabetic agent, GLP-1, showed the same with improved LV function that lead to increased cardiac output and stroke volume.
	As for instant claim 2 and 22-23, it would have been reasonably expected that based on the amount administered and titrations, degrees of improvements would naturally occur (e.g. 10%, 20%, 30%, 50%, 100% etc.).  The prior art has taught the improvements and reasonable expectations thereof and the level of improvement would be a result effective variable based on the amount administered and other factors.
	As for instant claim 15, these are standard risk factors that are expected with diabetics due to the disease progression and pathology and thus one of skill in the art would expect to find such to some marginal level.   As for instant claim 20, as diabetics often also suffer from heart failure due to disease progression nothing would deter administering such to a diabetic therewith for which Rosskamp is directed at improving the LV issues inherent in heart failure equally.
Thus, the claimed invention and instant claims 1-2, 15, 18, 20, and 22-23 would have been prima facie obvious to one or ordinary skill in the art at the time of filing based on the prior art combination applied above, on the grounds set forth that:  With the administration of an insulin such as glargine to increase/stimulate glucose oxidation (Vaughn) and supply more energy (ATP) to assist a compromised or failing heart in need of such (Wilson), there would be a reasonable expectation that a more energy-supplied heart would then have increased cardiac output and/or stroke volume in line with the reasoning previously set forth based on Rosskamp, Jeyaseelan, and Shannon, based on the effect of improved LV function on cardiac output and stroke volume.
Response to Amendment/Arguments
	Applicant’s amendment (to “long-term” administration) and arguments tied thereto as well as to the prior art combination applied (Wilson and Vaughn in combination with Rosskamp, Jeyeseelan, and Shannon) is acknowledged.  A single substantive amendment was made wherein the administration is expressly set forth as “long-term” so as not to limit applicant unnecessarily (see interview summary, suggestion by examiner).  The prior art of record does however still render long-term use taught and/or suggested.  As for the remaining arguments, applicant has individually addressed each of the references (response pages 6-11) as well as the combination (response page 10-12).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the combination applied, based on the teachings and suggestions in each reference individually and combined with the skilled artisans state of the art understanding – in combination – is still deemed to rise to a prima facie obviousness finding, absent further evidence.
The examiner wishes to extend an invitation to applicant and/or applicant’s representative(s) to further discuss the combination applied to determine if lack of nexus between the combination can open a window to some allowable subject matter scope here, as filed or with one or more further amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654